Case 9:18-cv-80176-BB Document 237-10 Entered on FLSD Docket 07/03/2019 Page 1 of 1

 

«4 DEF_00050985.PDF.obj_8.ttf Properties x

General Security Details Previous Versions

 

Property Value
Description
Title Calibri
Type True Type font file
Company Microsoft Corporation
File version 6.11
Font embeddability Editable
Authors Lucas) de Groot

 

© 2015 Microsoft Corporation. All Rig.
Legaltrademarks Calibri is a trademark of the Microsoft ...
File description Calibri is a modem sans serif family wit...
License description You may use this font as permitted by...

 

 

 

Remove Properties and Personal Information

[OK || Cancel = Apply

 

 

 

 

 

 

 

 

 
